 

Case: 4:17-Cr-OO499-AGF Doc. #: 54-2 Filed: 03/04/19 Page: 1 of 1 Page|D #: 193

To whom it may concern:

Chris Hager is the father to my two childrer.Hager (9 yrs) and-|ager (4 yrs). He currently
spends every other weekend with them and sees them every Saturday at hockey. For that time to be
taken away from them would be very impactfu|. During his last sentence, the impact to their
personalities was huge. lVly youngest was not even 2 years old yet but his father's disappearance in his
life caused a dramatic change in him. He was a very happy go lucky boy and easy going prior to and he
quickly became distressed and suffered from separation anxiety. He has also developed social anxiety
which l think has also been a result of the traumatic experience in his life. He has had to do Occupationa|
therapy and therapy with a counselor due to these issues that developed from this. The transition of his
father back in his life was also a hard experience for him. He struggles spending the night over there
every other weekend, but is slowly getting more comfortable, so l feel that if we took that out of his life
again and tried to reinsert it later it would cause a lot of confusion and discomfort for him again.

|n addition, their father does pay 5647 a month in child support and pays half of childcare, medical and
extracurricularactivities. This_additional support of income is muchneeded in order for me to give my
children the life they are used to living and the life experiences they need to grow. Without this
additional support, l would not be able to afford childcare or any extracurricular activities for them. |Viy
oldest currently does Taekwondo and both of them play hockey.

Since rely,

Jessica Hager

  
  

 
 

-E ;':E'Nnm"s
\_D .EXHIB]T
§ z

 
  

 

 

